DETAILED ACTION
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/2021 has been entered.
The Examiner further acknowledges the following:
Applicants remarks/amendments filed on 02/12/2021 are acknowledged. Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied in view of the claim amendments. They constitute the complete set being applied to the instant application.
The instant invention is being examined to the extent that the coating consists of hydroxypropylcellulose and cellulose acetate. 
	Claims 1, 2, 8, 9, 18, and 20-29 are therefore under current examination. 

Notice of Pre-AIA  or AIA  Status
The present application is examined under the pre-AIA  first to invent provisions. 

Maintained Rejections
Claim Rejections - 35 USC § 103 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).  
Claims 1, 2, 8, 9, 18, 20-23, and 28-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pilgaonkar et al. (WO 2012/063257) as evidenced by Challapalli et al., (U.S.P.G. Publication 2005/0112198), in view of Raman (U.S. P.G. Publication 2005/0265955), and Hamel et al. (United States Patent 4,801,461) as evidenced by Heil et al. (U.S.P.G. Publication 2008/0064694). 
The instant claims are directed towards a method of relieving nasal congestion max of the phenylephrine in serum are not significantly different from one subject to another. 
Pilgaonkar et al. teach sustained release compositions comprising coated drug-resin complexes comprising one active ingredient and one ion-exchange resin coated with a release modifier, see abstract and claims 1-4, 6 and 10 and entire document. Pilgaonkar discloses coating the drug resin complexes with the release modifier at varying levels, and selecting particular proportions of the variably coated complexes in order to obtain a desired bioavailability, see page 4, lines 1-33. Pilgaonkar suggests that the coating can include cellulose acetate alone or mixtures thereof, see claim 10. The active ingredient includes decongestants such as phenylephrine, see claims 1-3, 4, and prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  Pilgaonkar teaches in one embodiment the sustained release composition comprising plurality of sustained release beads comprising coated drug-resin complexes comprising: (a) drug-resin complex comprising at least one active agent and at least one ion-exchange resin; and (b) release modifier coating; wherein coated drug-resin complexes are present in the form of at least two populations of variably coated drug-resin complexes comprising at least one population of drug-resin complexes coated with at least one release modifier and at least one population of drug-resin complexes coated with at least one release modifier in a different amount by weight of the drug-resin complex. Although there are two variable populations of beads present, each of the population of the beads is being coated with a single layer coating and not multiple coatings, see pages 14-16. Furthermore, Table 1 suggests that 100% of the beads can be coated with a non-variable coating however this embodiment will 
Pilgaonkar does not expressly teach wherein at least 90% of the particles have sizes from 74-177 microns (including 100%).
However, Pilgaonkar teaches that one ion exchange resin which can be used comprises Amberlite IRP 69. Challapalli et al. evidences that Amberlite IRP-69 contains particle sizes ranging from 47 to 149 microns, produced by milling the parent large size spheres of Amberlite IRP-120, see paragraph 0016. As evidenced by Example 4, Pilgaonkar suggests that the sodium polystyrene sulfonate particles (Amberlite IRP-69) have particle sizes between about 74 microns to about 177 microns prior to being combined with the active agent, see Example 4.
Raman teaches sustained release drug particles with drug-ion exchange resins wherein Amberlite IRP-69 can be sieved to contain the particles at ranges from 75-149 microns in size, see paragraph 0011.  
It would have been prima facie obvious to one of ordinary skill in the art before the time of the invention to sieve the Amberlite IRP-69 resins of Pilgaonkar to obtain all the particles (e.g. 100%) within a range from 75-149 microns thus meeting the limitation wherein at least 90% of the particles have sizes of 74-177 microns. 
One of ordinary skill in the art would have been motivated to do so because Amberlite IRP-69 resins can be sieved to achieve any desired particle ranges and furthermore the methods of Pilgaonkar teaches that grinding or sieving can be used as a processing method for creating the Amberlite (sodium polystyrene sulfonate)  resins, see page 11, lines 4-8.   

The modified Pilgaonkar teaches that the controlled release (release modifier) coating can be a mixture of cellulose acetate with cellulose polymers and suggests hydroxypropyl cellulose as a further component which can be part of the coating, see page 12, lines 26-28 and page 13 lines 1-2 and  page 13, lines 25-31 and claims 1 and 8-11. 
	However, Pilgaonkar does not expressly teach cellulose acetate with hydroxypropyl cellulose are present together at the ratios of   3:1. 
	Hamel et al. teach dosage formulations for delivery of nasal contestant drugs having controlled release coatings which Hamel refers to as wall components that enable the drug to be delivered in a prolonged period of time, see abstract and column 4 at lines 1-21. The coating contains 70-85% cellulose acetate together with from 15-30% hydroxypropylcellulose, see claim 7. 
	It would have been prima facie obvious to provide the controlled release coating already discussed in Pilgaonkar with a cellulose acetate present from 70-85% together with hydroxypropylcellulose from 15-30% by weight. These amounts overlap and render obvious the instantly claimed ratios including 3:1.  
	A person of ordinary skill in the art would have been motivated to do so given Pilgaonkar suggests their combination in a controlled release modifier coating and Hamel teaches that the combination having from 70-85% cellulose acetate with 15-30% hydroxypropyl cellulose enables the delivery of drugs over a prolonged period of time. 
The modified Pilgaonkar et al. teach that the composition is administered to treat symptoms of colds and can comprise decongestants such as phenylephrine, see entire document of Pilgaonkar. 
Pilgaonkar does not expressly teach treating nasal congestions ipsis verbis, however as evidenced by Heil et al., stuffy/runny noise can be caused by colds and leads to nasal congestion. Phenylephrine is a drug that is a decongestant and narrows the blood vessels which leads to clearing of the nasal congestion symptoms, see paragraph [0005]. Thus in light of Heil et al. the administration of Phenylephrine would necessarily cause vasoconstriction and treat nasal congestion. Furthermore, Pilgaonkar teaches that the invention treats symptoms associated with the cold and is inclusive of decongestants such as phenylephrine.
With regards to the serum concentration of phenylephrine having two peaks and serum concentration as which has a second peak  at about 12 hours after administration to two or more subjects and wherein area under the concentration time curve AUC and maximum concentration Cmax of the phenylephrine in the serum are not significantly different form one subject to another, it would have been obvious to modify the coating of the modified Pilgaonkar to achieve the desired sustained release profile 
There would have been a reasonable expectation of success given Pilgaonkar already discloses the use of cellulose acetate which is combinable with hydroxypropyl cellulose.

Claims 24-27 are rejected under pre-AIA  35  U.S.C. 103(a) as being unpatentable over Pilgaonkar et al. (WO 2012/063257) as evidenced by Challapalli et al., (U.S.P.G. Publication 2005/0112198), in view of Raman (U.S. P.G. Publication 2005/0265955), and Hamel et al. (United States Patent 4,801,461) as evidenced by Heil et al. (U.S.P.G. Publication 2008/0064694) as applied to claims 1, 2, 8, 9, 17-18, 20-23 and 28-29 above, and further in view of Meadows (U.S. Patent Publication 2003/0099711) and Dimetapp® Product Information. 
The modified Pilgaonkar teaches that the active agent to be delivered is inclusive of mixtures of phenylephrine or pseudoephedrine with codeine, see page 8, lines 25-33. The drug-resin complex is useful in treating coughs and cold and flu like symptoms such 
Pilgaonkar does not teach acetaminophen as a second active agent. 
However, Meadows teaches drug resin complexes useful for the methods of treating cough and colds, see abstract and paragraph [0059]. Meadows teaches that active ingredients commonly used in cough/cold preparations include, phenylephrine decongestants and acetaminophen analgesic. The composition of Meadows are inclusive of one or more known therapeutic agents for cough/cold preparations. 
Meadows suggests a combination of known cold/cough ingredients and it was known that cold/cough medicines are inclusive of combinations of phenylephrine or pseudoephedrine with acetaminophen. Furthermore, Dimetapp is a known cold medicine that contains acetaminophen as a pain and fever reducer and phenylephrine as a decongestant, see product description for Dimetapp. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the time of the invention to combine acetaminophen with the phenylephrine or pseudoephedrine taught by Pilgaonkar. 
A person of ordinary skill in the art would have been motivated to do so in order to reduce fever and pain. 
There would have been a reasonable expectation of success given that Pilgaonkar’ s composition is useful in treating colds and flu symptoms inclusive of fever and Meadows teaches that common cold/cough medicines contain one or more of acetaminophen with phenylephrine.


Response to Obviousness Remarks
          Applicants argue none of the cited references teach a method for relieving nasal congestion for at least 8 hours, comprising administering a pharmaceutical formulation and wherein the pharmaceutical formulation further comprises: 
1) drug resin complexes comprising phenylephrine and a sodium polystyrene sulfonate, wherein the sodium polystyrene sulfonate comprises particle sizes of from 74-177 microns; 
2) at least 90% of the particles having particle sizes of 74 to 177 microns; 
3) the drug resin complexes having a single coating layer at an amount of 30-45% by weight; 
4) the coating further comprises cellulose acetate and hydroxypropyl cellulose at a ratio of 3:1 by weight, 
5) the serum concentration of the phenylephrine exhibits a second peak at about 12 hours after administration. 
           Examiner respectfully disagrees. It is noted that the combination of references establishes a prima facie case of obviousness as discussed above. 
Regarding the limitations of items 1) and 2) above, size ranges being from 74-177 microns is disclosed by both Pilgaonkar which is to Amberlite 69 (sodium polystyrene sulfonate) resins and Challapalli evidences that this resin contains particle sizes ranging between 47-149 microns. Raman teaches sustained release drug particles with drug-ion exchange resins wherein Amberlite IRP-69 can be sieved to contain the particles at ranges from 75-149 microns in size, see paragraph 0011.  Amberlite IRP-69 resins can be sieved to achieve any desired particle ranges and each of the population of the beads is being coated with a single layer coating and not multiple coatings, see pages 14-16. Furthermore, Table 1 suggests that 100% of the beads can be coated with a non-variable coating, however this embodiment will provide excessive reduction of release, whereas the variable bead population of coatings provides an optimal release profile. Regarding item 3) above, the modified Pilgaonkar teaches that the controlled release (release modifier) coating can prima facie obvious to provide the controlled release coating already discussed in Pilgaonkar with a cellulose acetate present from 70-85% together with hydroxypropylcellulose from 15-30% by weight. These amounts overlap the instantly claimed ratios including 3:1.  A person of ordinary skill in the art would have been motivated to do so given Pilgaonkar suggests their combination in a controlled release modifier coating and Hamel teaches that the combination having from 70-85% cellulose acetate with 15-30% hydroxypropyl cellulose enables the delivery of drugs over a prolonged period of time. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int' l Co. V. Teleflex Inc. 550 U.S. 398, 416 (2007). If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability.” Id. At 417. It is proper to “take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 418. See also id. at 421." Regarding item 5 and the treatment of nasal congestion the modified Pilgaonkar et al. teach that the ipsis verbis, however as evidenced by Heil et al., stuffy/runny noise can be caused by colds and leads to nasal congestion. Phenylephrine is a drug that is a decongestant and narrows the blood vessels which leads to clearing of the nasal congestion symptoms, see paragraph [0005]. Thus in light of Heil et al. the administration of Phenylephrine would necessarily cause vasoconstriction and treat nasal congestion. Furthermore, Pilgaonkar teaches that the invention treats symptoms associated with the cold and is inclusive of decongestants such as phenylephrine. With regards to the serum concentration of phenylephrine having two peaks and serum concentration as which has a second peak  at about 12 hours after administration to two or more subjects and wherein area under the concentration time curve AUC and maximum concentration Cmax of the phenylephrine in the serum are not significantly different form one subject to another, it would have been obvious to modify the coating of the modified Pilgaonkar to achieve the desired sustained release profile having two peaks, particularly as Pilgaonkar discloses cellulose acetate coatings which act as release modifying coatings and the composition of Pilgaonkar can provide for sustained release for about 6-12 hours, see page 21, lines 9-20. Pilgaonkar suggests coating the drug resin complexes with the release modifier at varying levels, and selecting particular properties of the variably coated complexes in order to obtain a desired release profile, see page 4, lines 1-30. Furthermore, it is noted that given the teachings of the modified Pilgaonkar disclose the structural elements of the instant claims including cellulose acetate coatings, the functions of having two 
Applicants argue that the obviousness rejection involves picking and choosing with no motivation apart from hindsight reasoning.  
Examiner respectfully disagrees and notes that in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicants argue that Pilgaonkar discloses sustained release compositions having complexes of at least one active agent and at least one ion-exchange resin, coated with at least one release modifier. Applicants note Pilgaonkar only exemplifies complexes comprising dextromethorphan and only exemplified the use of Amberlite IRP 69 with dextromethorphan. Applicants argue that Pilgaonkar does not exemplify the use of cellulose acetate or the use of hydroxypropylcellulose much less the ratio of each. 
Examiner respectfully submits that  the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious, Merck v. Biocraft, 10 USPQ2d 1843 (Fed Cir 1985) Examiner notes that Pilgaonkar teaches that one ion exchange resin which can be used Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).” Furthermore, Pilgaonkar et al. makes plain that the ordinary artisan would have known to combine any one of the disclosed active ingredients with any one of the disclosed ion exchange resins. See Merck & Co., Inc, v. Biocrafi Fabs., Inc.. 874 F.2d 804, 807 (Fed. Cir. 1989). (‘That the ‘813 patent discloses a multitude of effective combinations does not render any particular formulation less obvious’); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985)(obviousness rejection of claims affirmed in light of prior art teaching that ‘hydrated zeolites will work’ in detergent formulations, even though the inventors selected the zeolites of the claim claims from among ‘thousands’ of compounds). (See sixth page of Appeal ‘888). Examiner further disagrees there is a laundry list of actives in Pilgaonkar. Claim 4 exemplifies the preffered actives as being selected from dextromethorphan, hydrocodone, chlorpheniramine, phenylephrine, pseudoephedrine, codeine, morphine, dihydromorphone, oxycodone, dimenhydrinate, diphenhydramine, brompheniramine, cetirizine, levocetirizine, ambroxol, bromhexine, carbocisteine, domiodol, guaifenesin, hydroxyzine, dexbrompheniramine, fexofenadine, terfenadine, dexchlorpheniramine or combination thereof in the form of free base, free acid, pharmaceutically acceptable salt, prodrug, active metabolite, polymorph, solvate, See Merck & Co., Inc, v. Biocrafi Fabs., Inc.. 874 F.2d 804, 807 (Fed. Cir. 1989). (‘That the ‘813 patent discloses a multitude of effective combinations does not render any particular formulation less obvious’); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985)(obviousness rejection of claims affirmed in light of prior art teaching that ‘hydrated zeolites will work’ in detergent formulations, even though the inventors selected the zeolites of the claim claims from among ‘thousands’ of compounds). (See sixth page of Appeal ‘888)
With regards to particle size of the resin, Applicants argue that Pilgaonkar discloses a number of different ranges but none of these ranges suggest the particle size recited in the claims. 
Examiner respectfully disagrees. Pilgaonkar teaches that one ion exchange resin which can be used comprises Amberlite IRP 69. Challapalli et al. evidences that Amberlite IRP-69 contains particle sizes ranging from 47 to 149 microns, produced by milling the parent large size spheres of Amberlite IRP-120, see paragraph [0016]. As evidenced by Example 4, Pilgaonkar suggests that the sodium polystyrene sulfonate particles (Amberlite IRP-69) have particle sizes between about 74 microns to about 177 microns prior to being combined with the active agent, see Example 4.The drug-ion resin complex can be prepared by grinding methods or granulation, see page 11, lines prima facie obvious to one of ordinary skill in the art before the time of the invention to sieve the Amberlite IRP-69 resins of Pilgaonkar to obtain all of the particles (e.g. 100%) within a range from 75-149 microns thus meeting the limitation wherein at least 90% of the particles have sizes of 74-177 microns. One of ordinary skill in the art would have been motivated to do so because Amberlite IRP-69 resins can be sieved to achieve any desired particle ranges,  and furthermore the methods of Pilgaonkar teaches that grinding or sieving can be used as a processing method for creating the Amberlite (sodium polystyrene sulfonate)  resins, see page 11, lines 4-8. There would have been a reasonable expectation of success as the ion exchange resins of Pilgaonkar can be designed to have any particle size ranging from preferably 40-250 microns. 
Applicants argue that Pilgaonkar which requires two different coating levels on the coated particles would not lead one to modify the composition to arrive at the claimed invention with reasonable expectation of success which is to a single specified coating level. 
Examiner respectfully disagrees. It is noted that Example 1 demonstrate that coating drug resin complexes that are coating at one coating level of 5% mixed together with another separate portion of drug-resin complexes that are coated to a level of 25% and present at a ratio of 2:1 in which this profile shows optimal release whereas only one population of beads coated at 25% showed excessive retardation of drug release.  Pilgaonkar teaches in one embodiment the sustained release composition comprising plurality of sustained release beads comprising coated drug-resin complexes (i.e. two or more) comprising: (a) drug-resin complex comprising at least one active agent and at least one ion-exchange resin; and (b) release modifier coating; wherein coated drug-resin complexes are present in the form of at least two populations of variably coated drug-resin complexes comprising at least one population of drug-resin complexes (plural) coated with at least one release modifier and at least one population of drug-resin complexes coated with at least one release modifier in a different amount by weight of the drug-resin complex, see pages 14-16. Pilgaonkar meets the claim limitations because in each subset of drug resin complexes there are two or more of the same complexes (i.e. a population of complexes) given Pilgaonkar teaches in the plural “complexes.” The second subset of drug-resin complexes can be variably coated from the first but because the first subset of drug resin complexes are not variably coated between each other and is a “population” thus the Examiner maintains that Pilagaonkar renders obvious a population of drug resin complexes that are not variably coated.   
Applicants argue that Challapalli does not teach or disclose the use of Amberlite and phenylephrine with the claimed particle sizes and Raman discloses coated 
In response to applicant's argument that none of the secondary references (i.e. Challapalli, Raman, or Heil teach the same drug as Pilgaonkar to phenylephrine, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Examiner notes that Challapalli was cited as evidence only that Amberlite IRP-69 has a particle size range from 47-149 microns in size. Pilgaonkar does suggest the particle size ranges from 47-149 microns. Raman further teaches that Amberlite IRP-69 is sievable to desired particle size ranges. Thus the Examiner is not relying on secondary references for the teaching of phenylephrine. 
Applicants argue that Heil discloses that mesthoscopaline is an essential ingredient of the formulation and must be used in combination with the one or more actives for treating nasal congestion. 
Applicant’s argument is unpersuasive. Heil is not relied upon for the type of drugs used to treat nasal congestion. Rather, Heil evidences to the ordinary skilled artisan that nasal congestion is a symptom commonly associated with colds. As evidenced by Heil et al., stuffy/runny noise can be caused by colds and leads to nasal congestion. Phenylephrine is a drug that is a decongestant and narrows the blood vessels which leads to clearing of the nasal congestion symptoms, see paragraph [0005]. Thus in view 
Applicants argue that the resinate particles provide for a unique extended release profile in Figure 1 with two peaks. The second release profile is not seen with instant release forms and the Examiner has not demonstrated that these effects are predictable. 
Examiner respectfully submits that Pilgaonkar expressly teaches that the extended release particle includes phenylephrine as an active with release coating modifiers and expressly teaches cellulose acetate and hydroxypropylcellulose as examples of such release modifiers that may be used. Therefore, the claimed composition is prima facie obvious because Pilgaonakar’s disclosure reasonably would have suggested to the skilled artisan an extended release particle comprising phenylephrine as the active and a coating of cellulose acetate and hydroxypropylcellulose and expressly teaches varying the level of the coating in order to obtain a desired release profile. With regards to the serum concentration of phenylephrine having two peaks and serum concentration as depicted in figure 2, one at about 12 hours after administration, it would have been obvious to modify the coating of the modified Pilgaonkar to achieve the desired sustained release profile having two peaks, particularly as Pilgaonkar discloses cellulose acetate containing coatings which act as release modifying coatings and the composition of Pilgaonkar can provide for sustained release for about 6-12 hours, see page 21, lines 9-20. The skilled artisan In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  (Claims were directed to grooved carbon disc brakes wherein the grooves were provided to vent steam or vapor during a braking action. A prior art reference taught noncarbon disc brakes which were grooved for the purpose of cooling the faces of the braking members and eliminating dust. The court held the prior art references when combined would overcome the problems of dust and overheating solved by the prior art and would inherently overcome the steam or vapor cause of the problem relied upon for patentability by Appellants. Granting a patent on the discovery of an unknown but inherent function (here venting steam or vapor) “would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.” 596 F.2d at 1022, 201 USPQ at 661.); In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991) (Appellant argued that the presence of DEHP as the plasticizer in a blood collection bag unexpectedly suppressed hemolysis and therefore rebutted any prima facie showing of obviousness, however the closest prior art utilizing a DEHP plasticized blood collection bag inherently achieved same result, although this fact was unknown in the prior art.). “The fact that Appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid  Lantech Inc.v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) (“The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.”). Additionally, Pilgaonkar further expressly discloses coating the drug resin complexes with the release modifier at varying levels, and selecting particular proportions of the variably coated complexes in order to obtain a desired bioavailability. Pilgaonkar teaches that the optimum coat weight and coat thickness is “determined for each drug resin complex and generally depends on the drug release characteristics of the resin for that particular active agent” and that the compositions of the invention may provide sustained release of the active for up to about 24 hours. Therefore, the skilled artisan reading Pilgaonkar would have recognized that the coating level could be varied to arrive at a composition having desired release characteristics and bioavailability, such as those recited by the claims.
With regards to the Double Patenting rejections, Applicants wish to provide terminal declaimers if necessary upon allowance of the claims. 
In response, the examiner maintains the Double Patenting rejections for the same reasons made of record. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 2, 8, 9, 17, 18 and 20-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8, and 18-20 of copending Application No. 13/832,394 in view of Pilgaonkar et al. (WO 2012/063257) as evidenced by Heil et al. (United States Patent Publication 2008/0064694) commonly assigned to Johnson & Johnson.
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). The commonly assigned Application discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the 
A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and those of co-pending case 13/832,394 are directed to compositions which comprise phenylephrine and a cation polystyrene sulfonate complex, wherein the polystyrene sulfonate comprises sodium and has particle sizes from about 74-177 microns prior to being combined with phenylephrine, wherein the drug-resin complex is coated with a coating which contains hydroxypropyl cellulose and cellulose acetate, and wherein the particles have release for at least 8 hours which is obvious over 24 hours. The coated drug resin can comprise 35 or 40% by weight.  The drug resin complex can be present with multiple therapeutic agents including codeine. The cellulose acetate coating can be present from 50-85% by 
The difference between the instant claims and that of co-pending Application ‘394 is that the instant claims are to methods of relieving nasal congestion and the instant claims of copending Application ‘394 are to a composition, and methods of making a coated resin-complex. 
However, it would have been obvious to use the composition of Application '394 in the method of treating nasal congestion. 
Pilgaonkar et al. teach sustained release compositions comprising coated drug-resin complexes comprising one active ingredient and one ion-exchange resin coated with a release modifier, see abstract and claims 1-4, 6 and 10. The active ingredient includes decongestants such as phenylephrine, see claims 1-3, 4, and 6 and 10.  The ion exchange resin can comprise sodium polystyrene sulfonate (Amberlite IRP 69), see page 9, lines 15-33 and page 10, lines 18-19 and 25-30. The ion exchange resin comprises particles employed from 5-750 microns in size, preferably 40-250 microns thus teaches overlapping ranges, see page 10, lines 1-12. The drug-ion resin can be prepared by grinding methods or granulation, see page 11, lines 1-12. The composition comprises a release modifier coating which can include cellulose acetate, see page 13, lines 1-2.  Pilgaonkar teaches a method of forming the coated complex by coating drug-resin complex, see page 14, example 4 and entire document.  The coating (release modifier) may comprise from 1 to 75% by weight the drug resin complexes, see page 14, lines 19-34. With regards to instant claims 20-21, a coating which can be present prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  
Pilgaonkar et al. teach that the composition is administered to treat symptoms of colds and can comprise decongestants such as phenylephrine, see Pilgaonkar. 
Pilgaonkar does not expressly teach treating nasal congestions ipsis verbis, however as evidenced by Heil et al., stuffy/runny noise can be caused by colds and leads to nasal congestion. Phenylephrine is a drug that is a decongestant and narrows the blood vessels which leads to clearing of the nasal congestion symptoms, see paragraph 0005. Thus in light of Heil et al. the administration of Phenylephrine would necessarily cause vasoconstriction and treat nasal congestion. Furthermore, Pilgaonkar 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 8, 9, 17,18, 20-23 and 28-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-8, 10-13, and 19-29 of copending Application No. 14/966079 in view of Pilgaonkar et al. (WO 2012/063257) as evidenced by Heil et al. (U.S. Patent Publication 2008/0064694) commonly assigned to Johnson & Johnson. 
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). The commonly assigned Application discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue.

Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and those of co-pending case ‘079 are directed to compositions which comprise phenylephrine and a cation polystyrene sulfonate complex, wherein the polystyrene sulfonate comprises sodium and has particle sizes from about 74-177 microns prior to being combined with phenylephrine, wherein the drug-resin complex is coated with a coating which contains cellulose acetate and hydroxypropyl cellulose, and wherein the particles have release for at least 8 hours which is obvious over 24 hours. The coated drug resin can comprise 35 or 40% by weight.  The cellulose acetate can be present in any amount in ‘079. 
The difference between the instant claims and that of co-pending Application ‘394 is that the instant claims are to methods of relieving nasal congestion and the instant claims of copending Application ‘079 are to a composition, and methods of making a coated resin-complex. 
However, it would have been obvious to use the composition of Application '079 in the method of treating nasal congestion. 
Pilgaonkar et al. teach sustained release compositions comprising coated drug-resin complexes comprising one active ingredient and one ion-exchange resin coated prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  
Pilgaonkar et al. teach that the composition is administered to treat symptoms of colds and can comprise decongestants such as phenylephrine, see Pilgaonkar. 
Pilgaonkar does not expressly teach treating nasal congestions ipsis verbis, however as evidenced by Heil et al., stuffy/runny noise can be caused by colds and leads to nasal congestion. Phenylephrine is a drug that is a decongestant and narrows the blood vessels which leads to clearing of the nasal congestion symptoms, see paragraph 0005. Thus in light of Heil et al. the administration of Phenylephrine would necessarily cause vasoconstriction and treat nasal congestion. Furthermore, Pilgaonkar teaches that the invention treats symptoms associated with the cold and is inclusive of decongestants such as phenylephrine. Accordingly, the instant claims are considered obvious over co-pending Application ‘079 for the methods of treating nasal congestion and forming drug-resin complexes. The amounts of drug and resin complex are rendered obvious over the teachings of Pilgaonkar which suggests optimizing the amounts in order to arrive at the desired bioavailability.  With regards to the low presence of a second peak after 12 hours, given both the instant claims and that of '079 disclose the same structure having cellulose acetate, it would follow that the properties of the second coating are present with the complexes of copending case '079. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Double Patenting Remarks 
Applicants state a willingness to submit a terminal disclaimer if appropriate upon indication of allowable subject matter. 
Since no action has currently been taken by Applicants, the double patenting rejections of record are maintained.

New Rejections (112 fourth paragraph)
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 recites that the ratio of cellulose acetate to hydroxypropylcellulose is 3:1, however claim 1 already recites a 3:1 ratio of cellulose acetate to hydroxypropylcellulose and therefore claim 18 does not further limit.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements


Conclusion
Currently, no claims are allowed and all are rejected. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Al-Awadi whose telephone number is (571) 270-7678.  The examiner can normally be reached on 9:30 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David J Blanchard can be reached at (571) 272-0827. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH ALAWADI/           Primary Examiner, Art Unit 1619